Wade, J.
1. “Evidence, whether objected to or not, can be as effectually withdrawn by means of the charge of the court as by a ruling during the course of the trial.” Coweta County v. Central of Georgia Railway Co., 4 Ga. App. 94 (5), 95 (60 S. E. 1018). The trial judge, in his charge to the jury, did not err in withdrawing from their consideration evidence improperly admitted; nor did he thereby intimate or express any opinion as to what had or had not been proved, or as to the weight and value of any of the legal evidence germane to the question at issue.
2. In the absence of an appropriate and timely written request, the court was not required to instruct the jury upon the subject of impeachment of witnesses by any of the methods provided for by law. Shropshire v. State, 15 Ga. App. 345 (83 S. E. 152), and cases there cited.
3. There was evidence from which the jury were authorized to infer the guilt of the accused, and therefore this court is without power to set aside the verdict. The credibility of the witnesses and the weight and value of the testimony were exclusively for the jury.

Judgment affirmed.